Citation Nr: 0503121	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals, status post 
surgery for colon cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1952, with more than 15 years of unverified service 
in the Army Reserves.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

Under the law, VA disability compensation benefits are 
provided for any veteran who incurred a disease or injury in 
the line of duty in active military service or who 
experienced aggravation of a preexisting injury in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.4 (2004).  Basic eligibility for 
VA benefits is governed by specific laws and regulations that 
define a claimant's legal status as a veteran for such 
benefits, based on the claimant's type and character of 
military service.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. § 3.1, 3.6 (2004).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than 


dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes.  See 38 
U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves that is not 
full-time, e.g., voluntary training and maintenance duties of 
their assigned units.  See 38 U.S.C.A. § 101(23).

The veteran served on active duty from December 1950 to 
October 1952.  The claims file also indicates that the 
veteran served in the Army Reserves from April 1974 to June 
1989.  The July 2002 rating decision, which denied the 
veteran's claim, stated that for an "individual on active 
duty for training in the reserves unless it was due to 
injury, or diseases such as an acute myocardial infarction or 
cerebrovascular accident, service connection cannot be 
granted" (emphasis added).  This, however, is a clear 
misstatement of the law.  See 38 C.F.R. § 3.6(a).  

Additionally, in response to a request for the veteran's 
service medical records, the National Personnel Records 
Center (NPRC) noted that copies of line of duty status were 
being mailed with the available service medical records.  
Although memoranda regarding retention in the "Active 
Reserve" were associated, no line of duty status reports 
have been associated with the claims file.

The veteran's Reserve service dates have not been verified.  
In addition, the dates of the veteran's active duty for 
training and inactive duty training have also not been 
verified.  In light of this, efforts should be made in order 
to verify the veteran's period of Reserve service.  It is 
also important to note that confirmation of the exact dates 
of active duty for training and inactive duty for training is 
necessary, in that if 


it is shown that the disorder that is the subject of this 
appeal occurred during active duty or active duty for 
training, the claim for service connection for this disorder 
could be granted.  Clearly, before a determination can be 
made with respect to whether the alleged disease had its 
initial onset during active duty for training, the exact 
dates of the veteran's dates of service must be shown.  
Accordingly, verification of reserve status should include 
verification of all periods of active duty, active duty for 
training, and inactive duty for training.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must make every attempt to 
obtain verification of the veteran's 
period of service in the Army Reserves, to 
include verification of all periods of the 
appellant's active duty, active duty for 
training, and inactive duty for training, 
from the National Personnel Records Center 
in St. Louis, Missouri, or through other 
official channels, as necessary.  All 
records or information obtained must be 
associated with the claims file.  The 
search effort should be documented in the 
claims file and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file. 

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran.  After the veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 75 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

